DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
As per the instant Application 16/208,371, the examiner acknowledges the AFCP amendments dated 6/8/2022. At this point, claims 3, 6, 7, 12, 16 and 20 are cancelled. Claims 1, 2, 4, 5, 8-11, 13-15, 17-19 and 21-25 are allowable. 
Allowable Subject Matter
Claims 1, 2, 4, 5, 8-11, 13-15, 17-19 and 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for marking of allowable subject matter of independent claims 1, 10 and 19, in the instant application is the combination with the inclusion in these claims of the limitations of an apparatus comprising:
“…in response to determining that a sub- ranking priority value of a first backup request is greater than a predetermined threshold priority value, recruiting an unused drive from another of the logical libraries to assist in performing a backup operation corresponding to the first backup request”.
The closest prior art Pauley et al., US PGPUB 2018/0335968 – teaches where the memory allocation controller 118 can detect these fluctuating memory storage space conditions caused by applications 202, 204 and 206 competing for memory storage space that is freed upon a completed requested operation between times one (1) and two (2). In response, the memory allocation controller 118 can correspondingly perform storage space allocation procedures that can allow these applications to operate at or above the desirable threshold level 304 in a more consistent manner. Moreover, by recognizing these fluctuating memory storage space conditions, the memory allocation controller 118 can perform procedures that allow the applications 202, 204, and/or 206 to utilize different amounts of free memory storage space as it becomes available in a manner that is more desirable to the user by taking into consideration application priority rankings assigned to each application (Paragraph 0051) but not the specific limitations as recited.
Further, the prior art of record, neither anticipates, nor renders obvious the recited combination as a whole; including, as for claims 10, 11, 13-15, 17, 18 and 24, the limitations of claim 10: wherein the logical libraries are located across more than one physical library frame; place, by the computer, each backup request in a backup queue, wherein an ordering of the backup requests within the backup queue is based at least in part on the unique service-metadata associated with the at least some backup requests, wherein each sub-ranking is determined based on a sub-ranking priority value calculated using the unique service-metadata; perform, by the computer, backup operations on the data storage system according to the ordering of the backup requests within the backup queue; and P201705400US01/TUC1P468- 4 -in response to a determination that a sub-ranking priority value of a first backup request is greater than a predetermined threshold priority value, recruiting, by the computer, an unused drive from another of the logical libraries to assist in performing a backup operation corresponding to the first backup request.
Dependent claim(s)  2, 4, 5, 8, 9, 11, 13-15, 17-18 and 21-25 are allowable at least for the reasons recited above as including all of the limitations of the allowable independent base claims 1, 2, 4, 5, 8-11, 13-15, 17-19 and 21-25 upon which claims 2, 4, 5, 8, 9, 11, 13-15, 17-18 and 21-25 depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GEBRIL whose telephone number is (571)270-1857.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm.ALT.,Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMED M GEBRIL/Primary Examiner, Art Unit 2135